Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Corker Custom Homes, LLC, Corker                       Appeal from the 425th Judicial District
 Development, LLC, and Arthur Corker, III,              Court of Williamson County, Texas (Tr. Ct.
 Appellants                                             No. 16-0539-C425). Memorandum Opinion
                                                        delivered by Justice Burgess, Chief Justice
 No. 06-18-00092-CV         v.                          Morriss and Justice Moseley participating.

 Elizabeth Danner and Aaron Danner,
 Appellees



       As stated in the Court’s opinion of this date, we find that the joint motion of the parties to
dismiss the appeal by agreement should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.

                                                       RENDERED NOVEMBER 20, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk